UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Date: December 8, 2010 Commission File Number: 1-15060 UBS AG (Registrant’s Name) Bahnhofstrasse 45, Zurich, Switzerland, and Aeschenvorstadt 1, Basel, Switzerland (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o This Form 6-K consists of an underwriting agreement related to mandatorily exchangeable notes which appears as an exhibit hereto and is incorporated into this Form 6-K as if set forth in full herein. Such underwriting agreement is filed herewith as Exhibit 1.4 to the Registration Statement of UBS AG on Form F-3 filed on January 13, 2009 (File no. 333-156695). INCORPORATION BY REFERENCE This Form 6-K is hereby incorporated by reference into the registration statement of UBS AG on Form F-3 (Registration Number 333-156695). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UBS AG By: /s/ Gordon S. Kiesling Name: Gordon S. Kiesling Title: Executive Director and Counsel Region Americas Legal By: /s/ Karen Wendell Name:
